Bell, J.,
dissenting. I do not look upon this case as one testing the right of a governmental body to construct a facility for off-street parking or the right of the General Assembly to appropriate funds for that purpose. That right I concede. But this case is one questioning the use of narrowly confined funds for the purpose of facilitating the construction of such facility. Since I am of the opinion that the parking lot provided for by *111Chapter 5538, Revised Code, is not to be built in conjunction with the construction of any state highway or as a part of any integrated highway project, I believe that the use of the “Highway Improvement Fund” for defraying the cost of certain preliminary studies as to such lot is violative of Section 5a, Article NTT of the Constitution, and that, therefore, such “Highway Improvement Fund ’ ’ is not one of ‘ ‘ any funds available for the purpose.”
Hart, Zimmerman and Stewart, JJ., concur in the foregoing dissenting opinion.